NUMBER 13-19-00435-CV

                                    COURT OF APPEALS

                          THIRTEENTH DISTRICT OF TEXAS

                             CORPUS CHRISTI - EDINBURG


                          IN RE REYES TREVINO CHAPA
                        AND PETROCHEM TRANSPORT INC.


                           On Petition for Writ of Mandamus.


                                 MEMORANDUM OPINION

   Before Chief Justice Contreras and Justices Hinojosa and Tijerina
          Memorandum Opinion by Chief Justice Contreras1

        Relators Reyes Trevino Chapa and Petrochem Transport Inc. filed a petition for

writ of mandamus seeking to compel the trial court to vacate its “Order Partially Granting

Plaintiff’s Motion to Strike the Counter-Affidavits and Testimony of Gilbert Meadows, M.D.

& Order Partially Granting Plaintiff’s Daubert/Robinson Motion” signed on August 27,

2019. See TEX. CIV. PRAC. & REM. CODE ANN. § 18.001; see also Daubert v. Merrell Dow




        1   See TEX. R. APP. P. 52.8(d) (“When granting relief, the court must hand down an opinion as in
any other case,” but when “denying relief, the court may hand down an opinion but is not required to do
so.”); id. R. 47.4 (distinguishing opinions and memorandum opinions).
Pharms., Inc., 509 U.S. 579, 590 (1993); E.I. du Pont de Nemours & Co., Inc. v. Robinson,

923 S.W.2d 549, 557 (Tex. 1995).

      Mandamus is an “extraordinary” remedy issued at the discretion of the court. In re

Garza, 544 S.W.3d 836, 840 (Tex. 2018) (orig. proceeding) (per curiam). To obtain relief

by writ of mandamus, a relator must establish that an underlying order is a clear abuse of

discretion and that no adequate appellate remedy exists. In re Nationwide Ins. Co. of

Am., 494 S.W.3d 708, 712 (Tex. 2016) (orig. proceeding); In re Prudential Ins. Co. of Am.,

148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding); Walker v. Packer, 827 S.W.2d
833, 839–40 (Tex. 1992) (orig. proceeding). A trial court abuses its discretion when it

acts without reference to guiding rules or principles or in an arbitrary or unreasonable

manner. In re Garza, 544 S.W.3d at 840. To determine if there is an adequate remedy

by appeal, we balance the benefits of mandamus review against the detriments. In re

Essex Ins. Co., 450 S.W.3d 524, 528 (Tex. 2014) (orig. proceeding). “Mandamus review

of significant rulings in exceptional cases may be essential to preserve important

substantive and procedural rights from impairment or loss, allow the appellate courts to

give needed and helpful direction to the law that would otherwise prove elusive in appeals

from final judgments, and spare private parties and the public the time and money utterly

wasted enduring eventual reversal of improperly conducted proceedings.”              In re

Prudential Ins. Co. of Am., 148 S.W.3d at 136.

      The Court, having examined and fully considered the petition for writ of mandamus,

the response filed by real party in interest, Andrew Thomas Beard, the reply filed by

relators, and the applicable law, is of the opinion that relators have not met their burden

to obtain mandamus relief. See TEX. CIV. PRAC. & REM. CODE ANN. § 18.001(c),(f); Gunn



                                            2
v. McCoy, 554 S.W.3d 645, 671–75 (Tex. 2018); In re Brown, No. 12-18-00295-CV, 2019
WL 1032458, at *1–6, __ S.W.3d __, __ (Tex. App.—Tyler Mar. 5, 2019), mand. dism’d,

No. 12-18-00295-CV, 2019 WL 1760103 (Tex. App.—Tyler Apr. 10, 2019, orig.

proceeding); Hong v. Bennett, 209 S.W.3d 795, 795–800 (Tex. App.—Fort Worth 2006,

no pet.); Turner v.Peril, 50 S.W.3d 742, 743–48 (Tex. App.—Dallas 2001, pet. denied);

see also City of Laredo v. Limon, No. 04-12-00616-CV, 2013 WL 5948129, at *6–7 (Tex.

App.—San Antonio Nov. 6, 2013, no pet.) (mem. op.). Accordingly, we deny the opposed

emergency motion to stay trial, which was previously carried with the case, and we deny

the petition for writ of mandamus. See TEX. R. APP. P. 52.8(a).

                                                             DORI CONTRERAS
                                                             Chief Justice

Delivered and filed the 12th
day of September, 2019.




                                           3